Case 3:18-cv-00683-VLB Document 188-5 Filed 09/21/20 Page 1 of 14




                                                           EXHIBIT D
Case 3:18-cv-00683-VLB Document 188-5 Filed 09/21/20 Page 2 of 14




                                                           EXHIBIT D
Case 3:18-cv-00683-VLB Document 188-5 Filed 09/21/20 Page 3 of 14




                                                           EXHIBIT D
Case 3:18-cv-00683-VLB Document 188-5 Filed 09/21/20 Page 4 of 14




                                                           EXHIBIT D
Case 3:18-cv-00683-VLB Document 188-5 Filed 09/21/20 Page 5 of 14




                                                           EXHIBIT D
Case 3:18-cv-00683-VLB Document 188-5 Filed 09/21/20 Page 6 of 14




                                                           EXHIBIT D
Case 3:18-cv-00683-VLB Document 188-5 Filed 09/21/20 Page 7 of 14




                                                           EXHIBIT D
Case 3:18-cv-00683-VLB Document 188-5 Filed 09/21/20 Page 8 of 14




                                                           EXHIBIT D
Case 3:18-cv-00683-VLB Document 188-5 Filed 09/21/20 Page 9 of 14




                                                           EXHIBIT D
Case 3:18-cv-00683-VLB Document 188-5 Filed 09/21/20 Page 10 of 14




                                                           EXHIBIT D
Case 3:18-cv-00683-VLB Document 188-5 Filed 09/21/20 Page 11 of 14




                                                           EXHIBIT D
Case 3:18-cv-00683-VLB Document 188-5 Filed 09/21/20 Page 12 of 14




                                                           EXHIBIT D
Case 3:18-cv-00683-VLB Document 188-5 Filed 09/21/20 Page 13 of 14




                                                           EXHIBIT D
Case 3:18-cv-00683-VLB Document 188-5 Filed 09/21/20 Page 14 of 14




                                                           EXHIBIT D
